Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on May 4, 2020, in which claims 1-20 are presented for further examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020, 11/11/2020, 12/17/2020, 01/28/2021 and 03/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14/885,970. Although the claims at issue are not identical, they are not patentably distinct from each other please see chart below.


Copending t Application #14/885,970 
Claim 1:
automatically populating a first set of fields in a schema of an event definition with telemetry data using a logging library of the telemetry system; and
receiving the set of fields via a request message in an application protocol, the request message including the event package in an event envelope in a defined set of event sections and described in the schema defined as list of fields that are composed in the event definition.

Claim 2:
populating a second set of fields in the schema selected by an event author.
Claim 1:
automatically populating a first set of fields in a schema of an event definition with the telemetry data from the instrumented application using a logging library of the telemetry system and 
populating a second set of fields in the schema selected by an event author.

Claim 11:
automatically populating a first set of fields in a schema of an event definition with the telemetry data from the instrumented application using a logging library of the telemetry system and 
populating a second set of fields in the schema selected by an event author.

Claim 17:



Therefore, it would have been obvious to one of ordinary skill in the art
at the time of filing the invention to modify the invention as claimed in the instant application by adding receiving the set of fields via a request message in an application protocol. Since an omission and addition of a cited limitation would have not changed the process according to which the method, telemetry system and the computer readable storage medium as claimed. Therefore, it would be an obvious variation in the art for the purpose of achieving the same end results of  populating set filed in the schema, this would not interfere with the functionality of the steps previously claimed and would perform the same function.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8,9, 12, 14, and 16-18 are rejected under 103(a) as being unpatentable over Turski et al. (US 2004/0255301 A1) (hereinafter Turski) in view of Damron et al. (US 20170116068 A1) (hereinafter Damron).
As per claim 1, Turski discloses automatically populating a first set of fields in a schema of an event definition with telemetry data using a logging library of the telemetry system (paragraph [0036] and paragraph [0019] [paragraph [0036] teaches automatic context association schema which include information regarding user interaction and information that is being monitored. Also it is to be noted that the information in question is gathered based on automatic content association system which is showed in figure 2 which is being interpreted as the telemetry system. Also as stated in paragraph [0031] teaches data collection system including event handler and one or more applications which send metadata information for data collection. In addition paragraph [0019] teaches data collection system which monitors system activity and user activity as well]). However Turski does not disclose and receiving the set of fields via a request message in an application protocol, the request message including the event package in an event envelope in a defined set of event sections and described in the schema defined as list of fields that are composed in the event definition he defined set of event sections including an ingest section to be filled at an ingestion time. On the other hand Damron discloses receiving the set of fields via a request message in an application protocol, the request message including the event package in an event envelope in a defined set of event sections and described in the schema defined as list of fields that are composed in the event definition the defined set of event sections including an ingest section to be filled at an ingestion time (Fig. 8, A special operation code 812 could be incorporated into the SCSI standard to indicate this data structure is an event command 416 for an externally initiated log entry as described herein. The remaining parameters for the event command 416 may then include the followings: a vender identification (ID) 814, an entity ID 816, a version ID 818, an event type 820, an event data length 822, a time stamp 824 and event data 826. The vendor ID 814 identifies the vendor of the hardware or software entity creating the log entry. The entity ID 816 identifies the piece of hardware or software creating the log entry. For example, the entity ID 816 could be a hypervisor, an operating system or a storage adapter. The version ID 818 identifies the version of the entity identified by the entity ID 816. The event type 820 identifies the type of event that is being reported by the event command 416. Some event types might be standardized (e.g., values 0-63), while others might be specific to the vendor or entity (e.g., values 64-255). The event data length 822 indicates size of the data block stored in event data 826. The timestamp 824 identifies the time that the event happened, and may be synchronized to the disk's time system. The event data 826 includes the error information stored in the event command 416, paragraph 69; Examiner notes that, based on Applicant’s disclosure, paragraph 37, “the event envelope” can be interpreted such as schema version, name of the event, time (including date), sample rate, sequence to track order of uploaded events, …. It is understood that the log data of Domron Fig. 8, includes the specific information about the event). Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Turski and Domron in order access a remote application on a remote application server; to provide a quick-to-execute and less robust system for tracing and evaluation purposes in the production. The motivation for doing so would be to reporting errors to a data storage device and storing error information on the data storage device such that the error information is available later to assist in determining the cause of the error. 

As per claim 12, claim 12 is rejected under the same rationale as claim 1 above.
As per claim 18, claim 18 is rejected based on the same rationale as claim 1 above.


Claims 7-9, 14, 16 and 17 are rejected under 103(a) as being un-patentable over Turski et al. (US 2004/0255301 A1) (hereinafter Turski) in view of Damron et al. (US 20170116068 A1) (hereinafter Damron) and further in view of Shu et al. (US 20130036404 A1) (hereinafter Shu).
As per claim 7, the rejection of claim s7 is incorporated by claim 1 above. However the combination of references cited does not disclose wherein the set of fields is automatically populated with data common to all events. On the other hand, Shu discloses wherein the set of fields is automatically populated with data common to all events (e.g., Shu, par. [0029] discloses “Test generator 116 may determine actions in the instrumentation schema to perform automatically based on the trigger ID (TID) and parameters. Possible actions include the occurrence of a given trigger ID (TID) to inject a new system input, coordinating testing between different components in software system 102 to exercise paths containing races”). Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the references cited to allow the user to input manual actions and the instrumentation schema, so that the test controller can be integrated with a quality assurance (QA) program such that a testing plan can be automatically implemented to achieve predefined coverage.

As per claim 8, Shu discloses wherein the data common to all events includes client system data (e.g., Shu, par. [0029] discloses “Test generator 116 may determine actions in the instrumentation schema to perform automatically based on the trigger ID (TID) and parameters. Possible actions include the occurrence of a given trigger ID (TID) to inject a new system input, coordinating testing between different components in software system 102 to exercise paths containing races”). 

As per claims 9 and 14, the rejection of claim 9 is incorporated by claim 1 above. However the combination of references cited does not disclose wherein the request message includes a payload having the set of fields and a header. On the other hand Shu discloses wherein the request message includes a payload having the set of fields and a header (Fig. 2b). Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the references cited to allow the user to input manual actions and the instrumentation schema, so that the test controller can be integrated with a quality assurance (QA) program such that a testing plan can be automatically implemented to achieve predefined coverage.


As per claim 16, the rejection of claim 16 is incorporated by claim 12 above. However the combination of references cited does not disclose constraints on request size, number of events, and event size. On the other hand Shu discloses constraints on request size, number of events, and event size (Template 502 includes a number of parameters T1, T2, . . . , Tn.., par[0040]). Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the references cited to allow the user to input manual actions and the instrumentation schema, so that the test controller can be integrated with a quality assurance (QA) program such that a testing plan can be automatically implemented to achieve predefined coverage.


As per claim 17, the rejection of claim 16 is incorporated by claim 12 above. However the combination of references cited does not disclose including proxies and forwarders. On the other hand Shu discloses including proxies and forwarders (Fig. 3, Rule analyzer). Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the references cited to allow the user to input manual actions and the instrumentation schema, so that the test controller can be integrated with a quality assurance (QA) program such that a testing plan can be automatically implemented to achieve predefined coverage.



Claims 2-6, 10-11, 13, 15 and 19 are rejected under 103(a) as being unpatentable over are rejected under 103(a) as being unpatentable over Turski et al. (US 2004/0255301 A1) (hereinafter Turski) in view of in view of Damron et al. (US 20170116068 A1) (hereinafter Damron) and further in view of Vaught (US 8504674 B2) (hereinafter Vaught).

As per claim 2, the rejection of claim 2 is incorporated by claim 1 above. However the combination of references cited does not disclose populating a second set of fields in the schema selected by an event author. On the other hand, Vaught discloses populating a second set of fields in the schema selected by an event author (e.g., Vaught, Fig. 1, and par. [0011] discloses “one or more event tracing logs 170” and the logs are stored in relational databases using sets of schemas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vaught into the teaching of Shu to include “populating fields in a second schema selected by an event author”. The modification would be obvious because one of ordinary skill in the art would be motivated to produce comprehensive event tracing logs to expose issues raised in the execution of the monitored application (Shu, paragraphs [0010] and [0013]).


As per claim 3, Vaught discloses wherein populating the second set of fields includes preselected fields from the telemetry system (e.g. Vaught, 3A-3B, par. [0023]-[0024] discloses “management engine 115 adds a function token to the captured information at step 318 … execute a TraceEvent( ) function operable to log the event. Next, at step 322, management engine 115 logs the captured information using the event tracer 132”).

As per claim 4, Vaught discloses wherein the preselected fields are populated with data common to a plurality of applications (e.g., Vaught, 3A-3B, and par. [0023]-[0024] and Abstract). 

As per claim 5, Vaught discloses wherein populating the second set of fields includes custom fields from the event author (e.g., Vaught, 3A-3B, par. [0023]-[0024] discloses "management engine 115 inserts any suitable correlation data into the identified end record based on the scan at step 366”). 

As per claim 6, Vaught discloses wherein the custom fields include custom name and custom data type (e.g., Vaught, 3A-3B, par. [0023]-[0024] discloses “At step 360, management engine 115 inserts a function name into the record based on the query”; Shu, Fig. 2b and par. [0031] discloses “The parameters may include different types, such as strings, integers, and data objects”). 


As per claims 10, 15 and 19, the rejection of claim 10 is incorporated by claim 1 above. However Shu does not disclose wherein the payload is included in a data-interchange format. On the other hand, Vaught discloses wherein the payload is included in a data-interchange format (Administration profile 165 may be in any suitable format including text, encoded, XML, tagged, and others so long as profile 165 remains operable to provide system 100 with customizable processing and logging using event tracing log 170, par [0012]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vaught into the teaching of Shu to include “populating fields in a second schema selected by an event author”. The modification would be obvious because one of ordinary skill in the art would be motivated to produce comprehensive event tracing logs to expose issues raised in the execution of the monitored application (Shu, paragraphs [0010] and [0013]).


As per claim 11, the rejection of claim 11 is incorporated by claim 1 above. However Shu does not disclose wherein the application protocol is hypertext transfer protocol. However Shu does not disclose wherein the application protocol is hypertext transfer protocol. On the other hand, Vaught discloses wherein the application protocol is hypertext transfer protocol (Administration profile 165 may be in any suitable format including text, encoded, XML, tagged, and others so long as profile 165 remains operable to provide system 100 with customizable processing and logging using event tracing log 170, par [0012]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vaught into the teaching of Shu to include “populating fields in a second schema selected by an event author”. The modification would be obvious because one of ordinary skill in the art would be motivated to produce comprehensive event tracing logs to expose issues raised in the execution of the monitored application (Shu, paragraphs [0010] and [0013]).

As per claim 13, claim 13 is rejected under the same rationale as claim 2 above.

Claim 20 is rejected under 35 USC 103(a) as being unpatentable over are rejected under 103(a) as being unpatentable over in view of Damron et al. (US 20170116068 A1) (hereinafter Damron) in view of Shu et al. (US 20130036404 A1) (hereinafter Shu) in view of Vaught (US 8504674 B2) (hereinafter Vaught) and further in view of Mann (US 20150095298 A1) (hereinafter Mann).

As per claim 20, the rejection of claim 20 is incorporated by claim 18 above. However the combination of references cited does not disclose wherein the data-interchange format is JSON or line delimited JSON. On the other hand, Mann discloses wherein the data-interchange format is JSON or line delimited JSON (JSON objects can include one or more key and value pairs, including nested key and value pairs, par [0020]). Therefore it would have been obvious for one having ordinary skill in the computer art at the time the invention was made to incorporate the references cited. Skilled artisan would have been motivated to tracking an organizational structure of a schema-less database.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 27, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167